Citation Nr: 0827195	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  97-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for post 
operative lipoma of the forehead.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to March 
1977, at which time he was discharged by reason of his age 
(born in 1960), and from August 1978 to August 1981.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board of Veterans' Appeals (Board) issued a decision in 
August 2005 granting service connection for an acquired 
psychiatric disorder, (since evaluated as 100 percent 
disabling), and denying the claim for a compensable rating 
for a deviated nasal septum.  The issue of an initial 
compensable rating for post operative lipoma of the forward 
was remanded.  The development ordered in the remand has not 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2005 remand, the Board requested the veteran be 
examined for VA purposes in order to ascertain the residuals 
of his post operative lipoma of the forehead, in terms of the 
criteria set forth in the rating schedule.  The record 
reflects the examination was scheduled to take place in 
November 2007, but that the veteran failed to report for it.  
VA medical records from December 2007 suggest an explanation 
for this failure, as they show him described as acutely 
psychotic, with efforts being undertaken to have the veteran 
hospitalized.  The last record, dated in late December 2007, 
shows the veteran was confined in the psychiatric ward of a 
county jail.  For his part, the veteran wrote in April 2008, 
that he had not been notified of the scheduled examination.  

Under these circumstances, the Board is of the view that the 
examination should be re-scheduled.  The veteran should be 
made aware, however, that the regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed in a claim for increase without a 
current VA examination or reexamination, and a claimant, 
without good cause (illness or hospitalization of the 
claimant, death of an immediate family member, etc.) fails to 
report for such examination, or reexamination, the claim 
shall be denied.  38 C.F.R. § 3.655.   

Accordingly, the case is REMANDED for the following actions:

1.  With notice to the veteran, his 
custodian and his representative, 
schedule a VA examination of the 
veteran's lipoma of the forehead.  Ask 
the examiner to conduct all necessary 
special studies or tests.  If appropriate 
and acceptable to the veteran, new 
unretouched photographs of his lipoma 
should be taken and associated with the 
claims file.  Request that the examiner 
answer the following questions:

a. What is the location and dimensions of 
the lipoma?

b. Is the surface contour of the lipoma 
elevated or depressed on palpation?

c. Is the lipoma adherent to underlying 
tissue, hypo- or hyperpigmented, 
irregular, atrophic, shiny, scaly, 
indurated, inflexible, unstable, and/or 
superficial?

2.  If the benefit sought on appeal 
remains denied the veteran, his custodian 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

